DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/09/2022 has been entered.  
4.	Currently claims 1, 3-5 and 9 have been amended. Therefore, claims 1-10 are pending in this application.   
Response to Amendment
5.	The current amendment to claims 3-5 and 9, along with Applicant’s remark directed to section §112(a), are sufficient to overcome the rejections set forth in the previous office-action under sections §112(a) and §112(b). 
	Further evaluation of the current claims has revealed that the claims are directed to an abstract idea (see the analysis below).
Claim Rejections - 35 USC § 101
6.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-10 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a machine.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
information of a risk occurrence factor, the risk occurrence factor corresponding to an element that causes a simulated accident that poses a simulated danger to [a] trainee;  training content that includes three-dimensional shape information of [a] work target device and evaluation criterion information on a work operation of the work procedure; measurement information [of] a three-dimensional work operation performed by a model worker; measurement information [of] a three-dimensional work operation performed by the trainee; create evaluation criterion information on the three-dimensional work operation performed by the trainee based on the measurement information of the three-dimensional work operation performed by the model worker; create training content based on the measurement information of the three-dimensional work operation performed by the model worker and the evaluation criterion information; adjust the evaluation criterion information of the three-dimensional work operation at a specific stage of the work procedure to increase a probability of occurrence of the simulated accident;  update the training content based on the adjusted evaluation criterion information, so as to increase the probability of occurrence of the simulated accident with respect to the three-dimensional work operation in the specific stage, to impress the trainee with the occurrence of the simulated accident. 
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to (i) managing personal behavior, such as teaching, wherein a trainee is provided with a training content to improve the trainee’s skills; and/or (ii) an evaluation or judgment, wherein the ability of a trainee to correctly perform a task is evaluated. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a system that implements computer elements, including: storages, a display, sensors, a processor, etc., which are utilized to perform the recited functions regarding: storing information (“a first storage that stores information of a risk occurrence factor . . . a second storage that stores the training content that includes the three-dimensional shape information of the work target device . . .”); displaying output (“outputs the training content to the trainee”); acquiring measurement 
information (“a first measurement sensor that acquires as measurement information a three-dimensional work operation performed by a model worker;  a second measurement sensor that acquires as measurement information a three-dimensional work operation performed by the trainee”); creating evaluation criterion information (“an evaluation criterion creation process of creating evaluation criterion information on the three-dimensional work operation . . . acquired by the first measurement sensor”); creating training content (“a content creation process of creating the training content based on the measurement information . . . and the evaluation criterion information”); adjusting the evaluation criterion (“in the evaluation criterion creation process, the processor adjusts the evaluation criterion information . . . the three-dimensional work operation is targeted at the risk occurrence factor stored in the first storage”); updating the training content (“in the content creation process, the processor updates the training content based on the adjusted evaluation criterion information . . .  impress the trainee with the occurrence of the simulated accident in the simulated working space”), etc.
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 


(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the original disclosure, that the claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a system that implements one or more conventional computing devices (e.g. a personal computer, a smartphone, etc.), which communicate with a server via a conventional communication network (see [0021] to [0023]); and thereby the system allows one to create and deliver a training content, including an evaluation data for evaluating a user/worker, etc. ([0026] to [0031]; [0041] to [0043], etc.). 
It is noted that the claimed system implements one or more sensors; however, given the high-level of generality of the claimed sensors, these are conventional devices utilized for data gathering purpose; and therefore, such implementation of the sensors is directed to an insignificant extra-solution activity.     

It is further worth noting that the implementation of the conventional computer system to facilitate the presentation of training content to a user, including the implementation of one or more sensors to detect the activities of the user during the training, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2007/0048702; also see US 5,320,538).
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-10). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 







Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-5 and 7-10 are rejected under 35 U.S.C.103 as being unpatentable over Alexandre 2018/0286278 in view of Kotranza 2012/0225413.
	Regarding claim 1, Alexandre teaches the following claimed limitations: a content presentation system that presents a training content to a trainee based on a three-dimensional shape information of a work target device and a work procedure, and causes a simulated work of an on-site work executed in accordance with the work procedure in a simulated working space ([0002]; 0053]; [0056]: e.g. a system for training an operator regarding a particular work, wherein the system generates one or more simulations related to the work; such as, cutting a workpiece using a cutting machine; and wherein the system involves a server that presents such training content/exercises to the operator), the content presentation system comprising: a first storage that stores information of 
a risk occurrence factor, the risk occurrence factor corresponding to an element that causes a simulated accident that poses a simulated danger to the trainee in the simulated working space ([0058]; [0063]; claim 1, lines 32-37: e.g. the simulation being generated designates safety areas as applied to the work to be performed, which includes cutting the workpiece, etc., and wherein at least one of the safety areas poses a simulated accident to the operator. Accordingly, the system already involves a first storage that stores information of a risk occurrence factor, the risk occurrence factor corresponding to an element that causes a simulated accident that poses a simulated danger to the trainee in the simulated working space); a second storage that stores the training content that includes the three-dimensional shape information of the work target device and evaluation criterion information on a work operation of the work procedure; a display that outputs the training content to the trainee ([0081] to [0084]; [0095]; [0096]: e.g. the system also stores 2D and/or 3D image attributes related to the workpiece; and wherein the system generates, based on actions of the operator is performing with respect to the workpiece, a simulated scenario that shows the workpiece being cut, etc. Accordingly, this indicates that the system implements at least one storage that stores the training content that includes the three-dimensional shape information of the work target device and evaluation criterion information on a work operation of the work procedure. The system also displays, via the 3D display glasses that the operator wears, relevant simulation scenarios); a measurement sensor [second measurement sensor] that acquires, as measurement information, a three-dimensional work operation performed by the trainee; and a processor that executes: an evaluation criterion creation process of creating evaluation criterion information on the three-dimensional work operation performed by the trainee and acquired by the second measurement sensor, based on the measurement information of the three-dimensional work operation; and a content creation process of creating the training content based on the measurement information of the three-dimensional work operation and the evaluation criterion information ([0062]; [0063]; 0088] to [0090]: e.g. the system implements an IR camera that monitors the position and movement of the operator; and wherein the operator also wears the 3D display glasses, including left hand and right hand trackers. Thus, the IR camera or the left/right hand tracker corresponds to the second measurement sensor that acquires, as measurement information, a three-dimensional work operation performed by the trainee. In addition, the system already implements a processor that evaluates the data gathered via one or more of the sensors above (i.e. an evaluation criterion creation process of creating evaluation criterion information on the three-dimensional work operation performed by the trainee and acquired by the second measurement sensor), and thereby the processor generates one or more visual scenarios—such as, projecting one or more images representing safety areas related to the 3D work, etc. [i.e. a content creation process of creating the training content based on the measurement information of the three-dimensional work operation and the evaluation criterion information]); wherein in the evaluation criterion creation process, the processor adjusts the evaluation criterion information of the three-dimensional work operation at a specific stage of the work procedure, to increase a probability of occurrence of the simulated accident in the simulated working space when the three-dimensional work operation is targeted at the risk occurrence factor stored in the first storage; and in the content creation process, the processor updates the training content based on the adjusted evaluation criterion information, so as to increase the probability of occurrence of the simulated accident in the simulated working space with respect to the three-dimensional work operation in the specific stage during the simulated work in the simulated working space ([0064] lines 1-9; [0092] to [0096]; [0116]; [0121] to [0124] and claim 1, lines 32-37: e.g. the system evaluates, based on data received from one or more of the sensors, the movement or positional changes that the workpiece is undergoing as it is being manipulated by the operator; and thereby the system generates one or more scenarios the indicate a risk , such as generating an alarm when determining that the hand(s) of the operator is encroaching into at least one of the safety areas, etc. [i.e. increase a probability of occurrence of the simulated accident in the simulated working space when the three-dimensional work operation is targeted at the risk occurrence factor stored in the first storage]. Furthermore, the operator already views, via his/her 3D display, the simulation of his/her actions; such as, the virtual workpiece being moved and/or cut, etc. [i.e. 
updates the training content based on the adjusted evaluation criterion information, so as to increase the probability of occurrence of the simulated accident in the simulated working space with respect to the three-dimensional work operation in the specific stage during the simulated work in the simulated working space).
	Although Alexandre does not explicitly describe the intended purpose recited in the claim, “to impress the trainee with the occurrence of the simulated accident in the simulated working space”, such intended purpose does not patentably distinguish the claimed system from the prior art since the feelings or excitement of the trainee does not necessarily represent a structural and/or functional feature(s) of the claimed system.   
	Nevertheless, Alexandre teaches that the system triggers at least a visual alarm when the operator encroaches into at least one of the safety areas ([0064] lines 1-9; claim 1, lines 32-37); and therefore, such is considered to impress the operator (the user) with the occurrence of the simulated accident in the simulated working space.
	Alexandre does not explicitly teach a measurement sensor (a first measurement sensor) that acquires as measurement information a three-dimensional work operation performed by a model worker; and further utilizing the above measurement information when creating the evaluation criterion information and the training content.
  	However, Kotranza discloses a system that creates model data based on sensor data gathered from an expert, as the expert is performing a task (see [0037]); and wherein the system also evaluates the performance of a learner regarding the task based on sensor data gathered from the learner, as the learner is performing the task, and the model data created above; and the system further generates feedback to the trainee based on the evaluation above ([0033]; 0034]; [0046]; [0049]).     
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Alexandre in view of Kotranza; for example, by creating at least one model data related to the task to be performed, wherein the model data is created based on sensor data gathered from an expert, as the expert is performing the task while wearing one or more sensors, etc., and wherein the system’s algorithm is further updated, so that the system further utilizes the model above to evaluates the trainee’s performance and to update the training or feedback being presented to the trainee, etc., so that the accuracy and consistency of the system would be improved. 
	Alexandre in view of Kotranza teaches the claimed limitations as discussed above. Alexandre further teaches:
Regarding claim 2, wherein in the content creation process, the processor impresses the trainee with the occurrence of the simulated accident by at least one of sound, text message, light, and vibration ([0064] lines 1-9: e.g. the triggering of a visual alarm indicates that the system impresses the user with the occurrence of the simulated accident by at least light);
Regarding claim 3, an action determination process that extracts a work item having a specified  probability of the simulated accident and defines a risk occurrence factor for the work item; and an action supersession control process that notifies the trainee of the action caused by the risk occurrence factor in the work of the work item in the on-site work ([0063]; [0064] lines 1-9; [0122] to [0124]: e.g. the system already designates, as applied to the workpiece that the operator/trainee is going to cut, at least one safety area that should not be encroached; and this indicates that the system already implements an action determination process, as recited above. In addition, based on the actions of the operator, such as the hand(s) of the operator encroaching the at least one safety area, the system tigers a visual alarm; and this indicates that the system already implements an action supersession control process, as recited above); 
Regarding claim 4, a creation process that creates a work report describing a work environment of the onsite work; and an update process that determines whether or not there is a description that the work environment has changed from a current state between the created work report and an existing work report already created, and updates the definition of the risk occurrence factor for the work item, in accordance with the changed environment, in the case that there is the description ([0058]; [0059]; [0099]; [0103]; [0106]: e.g. the system already allows the operator to perform different types of exercises; such as edge trimming; cross-cutting, etc., and wherein the system defines, for the exercise that the operator has selected, specific parameters and operational characteristics that are pertinent to that exercise, including safety areas relevant to that selected exercise. The above teaching indicates the process of creating a work report describing a work environment of the onsite work. In addition, as the operator proceeds from a first exercise—such as edge trimming—to a second exercise, such as cross-cutting, the system updates the parameters and operational characteristics for that exercise, such as replacing the parameters that relate to the edge trimming exercise with the parameters that relate to the cross-cutting exercise, including parameters that define safety areas relevant to the cross-cutting exercise etc. Accordingly, this indicates the updating process recited above).
It is also worth to note that the updating process currently claimed, “an update process that determines whether or not there is a description . . . in the case that there is the description”, does not appear to be a mandatory requirement; rather, it appears to be an optional one since the updating is expected to be performed only in the case that there is a description that the work environment has changed from a current state between the created work report and an existing work report already created.
Accordingly, the prior art is not necessarily required to teach an optional limitation. 
Regarding claim 5, Alexandre in view of Kotranza teaches the claimed limitations as discussed above per claim 3. 
Alexandre further teaches, a setting process that sets a warning item to be executed in a step-wise manner during the on-site work including the work item, based on index information including a definition of the risk occurrence factor and a worker skill of the worker; and a warning process that gives a warning in a step-wise manner based on the warning item during the on-site work ([0063]; [0064] lines 1-9; also see claim 1 lines 32-37; [0116]; [0123]: e.g. as already discussed per claim 1 or claim 3, the system designates safety areas related to the work, such as cutting a workpiece; wherein each safety area has a corresponding tolerance information, which indicates a risk; and depending on the skill of the operator, such as a beginner, the safety areas are visible. Furthermore, the system generates an alarm when the operator encroaches into at least one of the safety areas; such as the alarm area, the protection area, etc.. Accordingly, the system already sets a warning item to be executed in a step-wise manner during the on-site work including the work item based on index information including a definition of the risk occurrence factor and a worker skill of the worker; and a warning process that gives a warning in a step-wise manner based on the warning item during the on-site work).
Alexandre in view of Kotranza teaches the claimed limitations as discussed above. Alexandre further teaches: 
Regarding claim 7, wherein the display is one of a smartphone, a tablet, and a head-mounted display (see FIG 6a: e.g. the display is at least a head-mounted display);
Regarding claim 8, the display outputs the training content as three-dimensional computer graphics (CG) ([0002]; [0013]; [0058]: e.g. the content being presented already involves 3D computer graphics displayed via the 3D glasses);
Regarding claim 9, the three-dimensional computer graphics (CG) comprise augmented reality (AR) ([0002]; [0013]; [0058]: e.g. the system generates a scenario where a tangible workpiece is being virtually cut; and therefore, the three-dimensional computer graphics (CG) comprise augmented reality (AR)); 
Regarding claim 10, the measurement sensor comprises at least one of a body motion information detection sensor, a time of flight (TOF) sensor, a degrees of freedom (DOF) sensor, and a microphone ([0088]; [0089]: e.g. the sensor comprises at least a body motion detection sensor).
●	Claims 6 is rejected under 35 U.S.C.103 as being unpatentable over Alexandre 2018/0286278 in view of Kotranza 2012/0225413 and in view of Ebersole 2003/0017438.
	Regarding claim 6, Alexandre in view of Kotranza teaches the claimed limitations as discussed above per claim 1. 
The limitation, “the simulated accident that poses a danger to the trainee comprises one of a burn and an electric shock” (emphasis added), is not directed to a specific structural and/or functional feature of the claimed system; rather, it is describing the content of the information, such as the content of the video.  
However, such limitation directed to the content of the information being presented during simulation (e.g. the content of an audiovisual information) is nonfunctional descriptive matter.   
Moreover, it is a common sense fact that a simulation typically displays content that is pertinent to the activity being simulated (e.g. displaying a scene or information related to a car accident if the simulation is demonstrating the consequence of improper driving, etc.).
Nevertheless, Ebersole discloses a training system that simulates one or more accident scenarios, including fires, that an individual(s) may face in a work environment ([0004]; [0023] to [0025]; [0036]: e.g. it is understood that such fire incident in the real world may cause burns to the individual if the individual fails to take appropriate measures)
 In addition, Alexandre describes an exemplary simulation related to cutting a workpiece using a cutting machine, when the system simulates events related to such activity, including vibrations ([0053]; [0059]; [0067]; [0069]); and wherein the system generates, based on the evaluation of the operator’s actions, a simulated accident in terms of an alarm that will be generated when the operator encroaches at least one of the designated safety areas ([0063]; [0064] lines 1-9; claim 1, lines 32-37).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Alexandre in view of Ebersole; for example, by incorporating one or more additional scenarios that relate to the activity being simulated (e.g. a simulation that will be displayed to simulate a burn when the operator improperly performs the cutting of the workpiece; a vibration that will be triggered to simulate an electric shock when the operator improperly handles the power cable of the cutting machine, etc.), in order to provide the operator with one or more further simulation scenarios that demonstrate various possible events that may occur in the real-world, so that the operator would have a better chance to be well prepared before facing the actual work environment.

Response to Arguments.
8. 	Applicant’s arguments directed to the prior art have been fully considered (the RCE filed on 09/08/2022, which includes the response filed on 08/09/2022). Applicant’s arguments are directed to the current amendment to claim 1, which requires the utilization of the skills of an expert/model-worker in the creation of a training content. However, new ground of rejection is presented in this office-action that addresses Applicant’s arguments. Accordingly, Applicant’s arguments are nor moot in view of the new ground of rejection.  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715